ADAMS, P. J.
There is a class of cases, of which the one now under consideration is a fair type, in which it is often difficult to determine what is and what is not such a personal transaction or'com*690munication with a deceased person as is within the contemplation of the provisions of section 829 of the Code of Civil Procedure. In the present instance it cannot, of course, be claimed that the placing of the deed in his father’s box by the defendant was literally a transaction or a communication between the father and son, but whether it was within the inhibitory spirit of the section is quite another matter. The obvious design of the statute, as has been declared by the courts over and over again, is to prevent a living witness who is interested' in the event of an action taking advantage of the silence of the grave by attempting to detail a conversation or transaction had with one who cannot be present to contradict him; and, while it is easy to repel any attempted infraction of the rule by direct methods, it often happens, as is the present case, that a party seeks to accomplish by indirection that which would fail of accomplishment if a more direct method were pursued, and in such cases it is necessary to resort to some test in order to determine the competency of the evidence offered. Such a test, and one which we think will solve the problem involved in the present appeal, has been furnished by the court of appeals in a comparatively recent case (Lerche v. Brasher, 104 N. Y. 157, 10 N. E. 58), in which Judge Finch states the rule to be that, if the fact sought to be proven in any manner or to any extent rests for its establishment upon an inference to be drawn from the character of the fact, such evidence would be incompetent. Applying this rule to the case in hand, and what is the result? It became important to the defendant to account for the presence of the deed in his father’s box and among his father’s papers in some manner which would not be inconsistent with his claim of delivery, and therefore he offered to testify that he placed it there. The obvious import of such evidence, had it been received, would be to strengthen that of the defendant’s wife and hired man, and t,o repel the inference which otherwise might naturally be drawn that the change in the name of the grantee and the delivery of the deed had not been made by the old gentleman in his lifetime. Indeed, the offer could have been made for no other purpose, for, unless the testimony of the defendant did tend to repel such inference, and thus indirectly bear upon the question of delivery, it possessed little or no probative force or value; and, this being so, its allowance would have been just as much a violation of the spirit of the section as if the defendant had been permitted to testify that his father delivered the deed to him, with his name substituted for that of his sister. And by way of supplement to the foregoing, it may be said that, if Erastus Parsons were living, he could doubtless contradict the evidence which the defendant sought to give, if the same were untrue; and, if so, then this fact of itself furnishes yet another reason for sustaining the rulings of the trial court.
The construction which should properly be given to section 829 constitutes a very interesting chapter in the law of evidence of this state; and, while it is not difficult to cite cases which are apparently in conflict with each other upon this subject, yet, when more careful examination is given to them, it will be found that the trend of decisions is in the direction of an observance of the spirit as well as *691the letter of the statute, and that, as was said in a recent decision of the court of appeals:
“It lias been held with general uniformity that the section prohibits not only direct testimony of the survivor that a personal transaction did or did not take place, and what did or did not occur between the parties, but also every attempt by indirection to prove the same thing, as by negativing the doing of a particular thing by any other person than the deceased, or by disconnecting a particular fact from its surroundings and permitting the survivor t& testify to what on its face may seem an independent fact, when in truth it had its origin in, or directly resulted from, a personal transaction.” Clift v. Moses, 112 N. Y. 426-435, 20 N. E. 392, 395.
The question of construction has arisen in innumerable cases and in every conceivable form, and from this diversified mass it may not be inappropriate in this connection to select a few decisions which are based upon facts somewhat analogous to those here presented. Thus in, Viall v. Leavens, 39 Hun, 291, which was an action of partition, and in which it became important to prove the delivery of a certain deed, the widow of ■ the ancestor was called, and testified, in behalf of the parties disputing the delivery of the deed, that she had had the custody thereof before and after its acknowledgment, and, with the exception of certain specified intervals, down to the time of the trial. It was held that this evidence was incompetent, for the reason that it was an indirect method of testifying to a personal transaction with the deceased. In Gregory v. Fichtner (Com. Pl.) 14 N. Y. Supp. 891,—an action for conversion,—a box containing certain personal property was handed by the plaintiff to a third party, with instructions to deliver the same to the defendant’s testator. The box was subsequently delivered in accordance with instructions, the intermediary being ignorant of its contents. In these circumstances, it was held that proof by the plaintiff of the specific articles contained in the box was incompetent, as it tended to establish delivery, and necessarily involved a personal transaction with the deceased. In Van Vechten v. Van Vechten, 65 Hun, 215, 20 N. Y. Supp. 140, one claiming under a deceased person was not permitted to testify that a note was indorsed prior to the delivery of a deed of certain premises claimed by him, and that such note, so indorsed, was found by him in decedent’s trunk after the latter’s death, as these facts tended to prove inferentially a delivery to the decedent. In O’Connor v. Bank, 51 App. Div. 70, 64 N. Y. Supp. 501, which was-an action brought to determine the title to a bank deposit standing in the name of the plaintiff’s intestate, the defendant Cardinal, who claimed that the intestate prior to his death gave her a tin box containing the bankbook in which the deposit was entered, was held incompetent, under section 829, to- testify that she had seen the bankbook produced upon the trial, and that it was the only one in the box. The latest and most authoritative deliverance upon this question, however, is the decision of the court of appeals in Richardson v. Emmett, 170 N. Y. 412, 63 N. E. 440, wherein it was held that one claiming title to certain railroad stock by gift from a deceased person in his lifetime could not be permitted to testify, against objection, that for a certain period during the decedent’s lifetime, and at his residence, the certificates of stock were in her possession, where *692such testimony was material only for the purpose of establishing a delivery of the certificates of the stock to her after they had been issued in her name by the railroad company by direction of the decedent, since such testimony tended to establish such a delivery, and to permit an inference as to the nature of the transaction between herself and the decedent, and was consequently, under the circumstances of the case, evidence of both transaction and communication. We think we might safely rest our conclusion that the trial justice committed no error in excluding the evidence offered by the defendant in his own behalf upon this authority, but, as the case is a somewhat novel one in one or two particulars, we have thought it advisable to express our views at greater length than we otherwise would feel justified in doing. The judgment and order should be affirmed.
Judgment and order affirmed, with costs.
SPRING, WILLIAMS, and NASH, JJ., concur. HISCOCK, J., dissents.